DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                                J.P., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1357

                              [March 24, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Carolyn Bell, Judge; L.T. Case No. 2020CJ001889.

   Carey Haughwout, Public Defender, and Cynthia L. Anderson,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and MaryEllen M.
Farrell, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE, and KLINGENSMITH, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.